               Case 4:21-cv-00787-JST Document 38 Filed 02/12/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 CHRISTOPHER F. JEU (CABN 247865)
   Assistant United States Attorney
 4
          150 Almaden Boulevard, Suite 900
 5        San Jose, California 95113
          Telephone: (408) 535-5082
 6
          FAX: (408) 535-5066
 7        Email: Christopher.Jeu@usdoj.gov

 8 Attorneys for Defendant
   Federal Bureau of Prisons
 9

10                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
11                                       OAKLAND DIVISION
12
   KEITH H. (“MALIK”) WASHINGTON,                             Case No. 21-cv-00787-JST
13 et al.,
        Plaintiffs,
14                                                            STIPULATED REQUEST TO EXTEND
     v.                                                       TRO BRIEFING SCHEDULE AND
15                                                            [PROPOSED] ORDER
16 FEDERAL BUREAU OF PRISONS, et al.,
        Defendants.
17

18
            Pursuant to Civil Local Rule 6-2, Plaintiffs and Defendants respectfully request to extend the
19
     briefing schedule for the Applications for the Temporary Restraining Order by four days and to extend
20
     the hearing date.
21
            WHEREAS, pursuant to the Court’s Order, Defendants’ Response is due on February 12, 2021.
22
     Dkt. No. 35.
23
            WHEREAS, Defendants have been working diligently on the Response to Plaintiffs’
24
     Application, the supporting declarations, and the exhibits;
25
            WHEREAS, Defendants need additional time to complete the materials. For instance, Defendant
26
     Bureau of Prisons will need more time to review and mark the exhibits for redactions. Defendant has
27
     had limited paralegal resources available, so this process will require additional time;
28

      STIPULATED REQUEST FOR EXTENSION AND                1
      [PROPOSED] ORDER
                Case 4:21-cv-00787-JST Document 38 Filed 02/12/21 Page 2 of 3




 1          WHEREAS, the Parties have reached agreement to extend the briefing schedule and the hearing

 2 date;

 3          THEREFORE, Plaintiffs and Defendants respectfully request that the Court extend the schedule

 4 as follows.

 5              Defendants’ Responses: February 16, 2021;
 6              Plaintiffs’ Replies: February 23, 2021; and
 7              Hearing: Week of March 9, 2021/TBD by the Court.
 8

 9          Respectfully submitted,

10          Dated: February 12, 2021

11                                                DAVID L. ANDERSON
                                                  United States Attorney
12
                                                  By: /s/ Christopher F. Jeu
13                                                Christopher F. Jeu
                                                  Assistant United States Attorney
14                                                Attorneys for Defendant
                                                  Federal Bureau of Prisons
15

16 As the ECF User whose identification and password are being used to file this Stipulation, I attest under
   penalty of perjury that Plaintiff's counsel has concurred in the filing of this document.
17

18
                                                  By: _/s/ Richard Tan
19                                                Richard Tan
                                                  LAW OFFICES OF RICHARD TAN
20
                                                  Attorney for Plaintiffs
21                                                KEITH H. WASHINGTON and
22                                                SAN FRANCISCO BAY VIEW NATIONAL BLACK
                                                  NEWSPAPER
23
                                                  By: _/s/ Cheryl Wilke___________
24                                                Cheryl Wilke
                                                  LEWIS BRISBOIS
25

26                                                Attorney for Defendants
                                                  The Geo Group and Monica Hook
27

28

     STIPULATED REQUEST FOR EXTENSION AND                2
     [PROPOSED] ORDER
                Case 4:21-cv-00787-JST Document 38 Filed 02/12/21 Page 3 of 3




 1
                                                PROPOSED ORDER
 2
            The Court has reviewed the Parties’ Stipulated Request to Extend the Schedule relating
 3
     to Plaintiffs’ Applications for the Temporary Restraining Order. Dkt. No. 37.
 4
            For good cause appearing, the Court orders as follows:
 5
            The schedule relating to Plaintiffs’ Applications for a Temporary Restraining Order is extended
 6
     as follows:
 7
            •      Defendants’ Responses: February 16, 2021;
 8
            •      Plaintiffs’ Replies: February 23, 2021; and
 9
            •      Hearing: March 10, 2021 at 9:30 a.m.
10

11
            Dated: February 12, 2021
12
                                                           ___________________________
13
                                                           Hon. JON S. TIGAR
14                                                         United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST FOR EXTENSION AND                 3
      [PROPOSED] ORDER
